Citation Nr: 1117819	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of a left knee contusion to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty with the U. S. Marines Corps from December 1967 to December 1970.  She served in the Marine Corps Reserve from December 1970 to September 1985 and in the Wyoming Army National Guard from October 1985 to April 2002.  While in the Army National Guard she had a period of active duty for training from June 26, 1988, to July 28, 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the Veteran withdrew her request for a RO hearing.  The case was remanded in January 2008 for further development.  In a decision in January 2009, the Board denied the claim of service connection for residuals of a left knee contusion to include arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in August 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, vacated and remanded the case to the Board for readjudication consistent with the Joint Motion.  In the Joint Motion the parties agreed that the VA examination in January 2003 was inadequate as the examiner apparently did not review the claims folder and did not provide a nexus opinion.  In January 2010, to ensure compliance with the Court's Order, the Board remanded the issue for additional development.  As there has been substantial compliance with the remand directive, no further action to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).







FINDING OF FACT

Chronic residuals of a left knee contusion are not currently shown; arthritis of the left knee was not affirmatively shown to have been present during active duty or during active duty for training or during inactive duty training; arthritis of the left knee was not manifest to a compensable degree within one year of separation from active duty, and arthritis of the left knee is unrelated to a disease, injury, or event in service.


CONCLUSION OF LAW

Residuals of a left knee contusion to include arthritis were not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in June 2002 and in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  






To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was also afforded VA examinations in January 2003 and in April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examination in January 2003 was inadequate as the claims folder was not reviewed and an etiology opinion was not provided, the VA examination and opinion in April 2010 was fully adequate as it was predicated on a full reading of the Veteran's service and post-service medical records.  While the Veteran's representative in March 2011 argued that the examination was inadequate, the VA examiner in April 2010 considered all of the pertinent evidence of record, including the Veteran's statements, and provided an explanation for the nexus opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).





As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A veteran may be granted disability compensation resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serve solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6(c), (d).  


Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the provision of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

For the period of active duty in the U. S. Marine Corps from December 1967 to December 1970, and for the period of U. S. Marine Corps Reserve service from December 1970 to September 1985, the service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of any left knee abnormality.  

For the period of Wyoming National Guard service from October 1985 to April 2002, while on active duty for training under the authority of 32 U.S.C.A. § 505 in July 1988, the Veteran fell and struck her left knee on the ground.  The impression was contusion of the left knee with a secondary infection and cellulitis.  On subsequent examinations in May 1992, in December 1994, and on retirement examination there was no indication of a left knee disability.  On the report of medical history in January 2002, bilateral knee pain was noted.  

Private treatment records show that in August 1988 the Veteran had a pre-patellar bursa at the site of the left knee injury sustained in July 1988.

On VA examination in January 2003, it was noted that in 1988 while on active duty the Veteran fell on her left knee, which became infected, and later fluid was aspirated.  She had no further evaluation of the left knee but she has had occasional left knee pain when kneeling or walking.  X-rays evidence did not show degenerative joint disease of the left knee, however the diagnosis was degenerative joint disease of the left knee.

On VA examination in April 2010, the examiner noted the Veteran complained of knee pain and stiffness.  The pain occurred once to twice per month.  Accompanying X-ray of the left knee showed pseudogout and the examiner provided an impression of pseudogout.  The examiner concluded that pseudogout of the left knee was not caused by or a result of the Veteran's left knee injury in service as the injury in service was mild, the subsequent cellulitis would not have caused chronic pain, subsequent physicals and the x-ray in 2003 did not show a left knee abnormality.  








Analysis

On the basis of the service treatment records for the period of active duty in the 
U. S. Marine Corps from December 1967 to December 1970 and for the period of active service in the U. S. Marine Corps Reserve from December 1970 to September 1985, arthritis or pseudogout of the left knee was not affirmatively shown to have had onset due to an injury or disease during active service, and service connection is not established under 38 U.S.C.A. §§ 101(21) and (24), 1110, 1131 and 38 C.F.R. §§ 3.6 and 3.303.

Also, as there is no evidence of a left knee disability observed or noted during the above periods of service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The service treatment records for the period of active service in the Wyoming Army National Guard from October 1985 to April 2002 do show that while on federalized active duty for training in July 1988 the Veteran fell on her knee and suffered a contusion, which was complicated by an infection and fluid was aspirated from the knee.

Thereafter in January 2003 on VA examination the Veteran complained of occasional knee pain with walking and degenerative joint disease, arthritis, of the left knee by clinical finding was first diagnosed.  The diagnosis of left knee arthritis in 2003 is well both beyond the one-year presumptive period following the period of active duty, ending in December 1970, for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.






The one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 does not apply to the period of active for training or inactive duty training as a member of the United States Marine Corps Reserve or to the period of federalized active duty for training as member of the Wyoming Army National Guard because no disability was incurred during the periods of active duty for training or during inactive duty training to confer status as a veteran for those periods of active service to evoke the one-year presumption.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a).

The Veteran is competent to describe symptoms of injury, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), but as it does not necessarily follow that there is a relationship between the current left knee disability and the continuity of symptomatology that the Veteran avers, and as a left knee disability to include arthritis and pseudogout is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also as for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe symptoms of a left knee disability, which she can observe, the diagnosis of a left knee disability to include arthritis and pseudogout is based on history and clinical findings, which are interpreted by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  

A left knee disability to include arthritis and pseudogout is not a simple medical condition and as a lay person, the Veteran is not qualified, that is not competent, through specialized education, training, or experience to offer a diagnosis of a left knee disability to include arthritis and pseudogout or provide an opinion on medical causation.  





Where, as here, there is a question of the presence or a diagnosis of a left knee disability to include arthritis and pseudogout, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a left knee disability to include arthritis and pseudogout in service or since service the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's statements are not to be considered as competent evidence favorable to claim.  

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for her claim of service connection for a left knee disability to include arthritis, the determination of whether the Veteran's statements are credible is not reached.

The competent medical evidence of record, the opinion of the VA examiner in April 2010, opposes rather than supports the claim.  The VA examiner provided an impression of pseudogout and concluded that the left knee was not caused by or a result of the Veteran's left knee injury in service as the injury in service was mild, the subsequent cellulitis would not have caused chronic pain, subsequent physicals and the x-ray in 2003 did not show a left knee abnormality.  This evidence is uncontroverted and weighs against the claim. 

As the Board may consider only competent medical evidence to support its findings on the questions of a medical diagnosis, not capable of lay observation, and of medical causation, where a lay assertion on medical causation is not competent evidence, 








and as there is no such competent favorable evidence, relating arthritis of the left knee to the left knee contusion during a period of federalized active duty for training, the preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left knee contusion to include arthritis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


